PER CURIAM.
Melissa Long ("Movant") appeals from the motion court's denial of her Rule 24.035 post-conviction relief motion. Movant claims her five-year sentence for felony stealing was illegal under the holding in State v. Bazell , 497 S.W.3d 263 (Mo. banc 2016), because she received a sentence greater than the maximum sentence authorized by law. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm pursuant to MO. R. CIV. P. 84.16(b) (2018).